                     IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


DAVID MANDLEY, on behalf of                  )   CASE NO. 1:17 CV 2410
DEBORAH MANDLEY,                             )
                                             )
                     Plaintiff,              )   MAGISTRATE JUDGE
                                             )   WILLIAM H. BAUGHMAN, JR.
       v.                                    )
                                             )
COMMISSIONER OF SOCIAL                       )   MEMORANDUM OPINION &
SECURITY,                                    )   ORDER
                                             )
                     Defendant.              )



                                      Introduction

       Before me1 is an action by David Mandley, on behalf of his wife Deborah Mandley,

under 42 U.S.C. § 405(g) for judicial review of the final decision of the Commissioner of

Social Security denying Deborah Mandley’s application for disability insurance benefits.2

The Commissioner has answered3 and filed the transcript of the administrative record.4

Under my initial5 and procedural6 orders, the parties have briefed their positions7 and filed

supplemental charts8 and the fact sheet.9


1
  ECF No. 13. The parties have consented to my exercise of jurisdiction.
2
  ECF No. 1.
3
  ECF No. 10.
4
  ECF No. 11.
5
  ECF No. 4.
6
  ECF No. 12.
7
  ECF No. 16 (Mandley’s brief); ECF No. 17 (Commissioner’s brief).
8
  ECF No. 17, Attachment 1 (Commissioner’s charts). Mandley did not file any charts.
9
  ECF No. 16 at 1-2 (Mandley’s fact sheet).
       For the reasons set forth below, I find that the ALJ’s denial of disability insurance

benefits must be affirmed.

                                           Facts

       This case comes before the Court on a somewhat unusual set of facts. A hearing

before the ALJ was held on March 14, 2016.10              Deborah Mandley, undergoing

chemotherapy for colon cancer at the time, was unable to attend the hearing given her

illness.11 Her attorney, Rachel Wilson, appeared at the hearing on her behalf.12 The ALJ

voiced his concerns regarding the lack of evidence before the date last insured, telling

counsel that at this point he saw the case as one that would be decided at Step One.13 The

ALJ also expressed some confusion regarding Mandley’s job duties for the vocational

expert.14 The ALJ told counsel he would continue the hearing rather than put it in post-

hearing development in order to give counsel more time to see what other medical records

could be obtained and for Deborah Mandley to provide a more detailed job description.15

Significantly, the ALJ stated:

              ALJ: . . . And then after all this is done and we send out a
              notice of hearing I would like from you either an indication
              that we should have a hearing or whether I’m to decide it
              on the record.


10
   ECF No. 11, Transcript (“Tr.”) at 30.
11
   Id. at 32.
12
   Id.
13
   Id. at 33.
14
   Id. at 35.
15
   Id.
                                             2
              ATTY: Okay.

              ALJ: Because if you do get the medical records and medical
              source statements it might give me the hook I’m looking for
              in which case we can have a hearing. And if there is enough
              I might be able to do it on the record without the necessity
              of a hearing, but I would like to have the information that I
              requested before. And if you’re not able to give, get the
              material from any of the doctors and hospitals I’ll have to
              go on what’s on the record.

              ATTY: I understand.16

       Counsel submitted additional evidence after the hearing.17 The ALJ proffered

evidence back to counsel.18 Counsel failed to respond to the proffer within ten days and

the ALJ then proceeded to close the record and issued an opinion without any further

proceedings.19

       Deborah Mandley passed away from colon cancer in May 2016.20

                                         Analysis

       Mandley challenges the ALJ’s decision on substantive and procedural grounds.

First, Mandley’s husband, as her representative, argues that substantial evidence does not

support the decision that she had substantial gainful activity for the period from the onset

date (November 30, 2006) through the date last insured (December 31, 2010). Second, the




16
   Id. at 35-36 (emphasis added).
17
   Id. at 20.
18
   Id.
19
   Id.
20
   ECF No. 16 at 2.
                                             3
representative claims that the ALJ improperly failed to permit a second hearing after the

first was cancelled because of Mandley’s illness.

       As to the first, substantive issue, there appears to be evidence going both ways. In

support of the ALJ’s finding, Mandley continued to work through her date last insured and

earned income. The amount is in dispute, but from the briefs it appears that she earned

substantial income until a period in late 2009 or early 2010. It does not appear that Mandley

placed any tax returns in the record. She did submit work history, work activity, and

disability reports that the ALJ acknowledged in his decision. While these forms contain

conflicting evidence – sometimes even within the same form – they contain evidence of

self-reported work activity into 2011.21 The ALJ acknowledged letters from Mandley’s

clients expressing concern about her medical condition22 and ability to work through

2010.23 Mandley points to no evidence the ALJ ignored or overlooked in his analysis. It

is the ALJ’s job, not the Court’s, to weigh conflicting evidence and resolve the

inconsistencies. Overall, the ALJ’s finding of substantial gainful activity is appropriate

under the deferential substantial evidence standard.

       Regarding the second, procedural issue, as the Commissioner points out, after the

first hearing was cancelled because of Mandley’s illness, the ALJ scheduled a second

hearing that did not go forward because of her death. Thereafter, the ALJ issued notice of


21
   See, e.g., Tr. at 165, 173, 175, 182, 184
22
   Id. at 241-42, 663.
23
   Id. at 241-42.
                                               4
intent to issue a decision with a supplemental hearing, along with instructions that

Mandley’s attorney could submit additional materials or request a supplemental hearing

within ten days.24 The attorney did not respond to this notice. No reversible procedural

error occurred.

                                      Conclusion

         Substantial evidence supports the finding of the Commissioner that Deborah

Mandley had no disability. Accordingly, the decision of the Commissioner denying

Mandley disability insurance benefits is affirmed.

         IT IS SO ORDERED.

Dated: February 26, 2019                 s/ William H. Baughman, Jr.
                                         United States Magistrate Judge




24
     Id. at 250-51.
                                            5
